Citation Nr: 1244316	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  12-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for sinusitis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. Anderson, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from November 1986 to November 1990.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's December 2011 notice of disagreement was accompanied by a report of an evaluation by a private healthcare provider listing an impression of obstructive sleep apnea/hypopnea and upper airway resistance syndrome.  Although the Veteran has not explicitly filed a claim of service connection for obstructive sleep apnea/hypopnea and upper airway resistance syndrome (a careful review of the claims file found that prior to the December 2011 submission he had not mentioned such diagnosis), it seems clear from the record that he is now raising a claim of service connection for obstructive sleep apnea/hypopnea and upper airway resistance syndrome.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004) (VA has a duty to liberally construe claims raised by a veteran).   

Accordingly, the issue of service connection for obstructive sleep apnea/hypopnea and upper airway resistance syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claim Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim.  See 38 C.F.R. § 3.159 (2012).

Notably, the Veteran also has a Virtual VA (VA's electronic data storage system) file.   There are currently no pertinent records in Virtual VA that are not also in the paper claims file.  Any further development or adjudication of this matter should encompass review of the Virtual VA file.

In the Veteran's June 2010 formal claim, December 2011 notice of disagreement and April 2012 substantive appeal (VA Form 9), he argues that he has sinusitis/a chronic sinus disorder, which warrants service connection.  His post-service treatment records and November 2010 VA examination report are silent as to any such diagnosis.  However, the November 2010 examination was nonspecific for sinusitis (it was noted that the nose was clear, and that the Veteran had "no other general medical diagnosis," other than right iliotibial band tendonitis).  As the Veteran alleges he has a sinus disability (which may be capable of lay observation), and alleges he received treatment for related complaints in service, the low threshold standard as to when an examination is necessary is met.

Notably, while the Veteran alleges he was treated for pertinent complaints during service in the Persian Gulf Era, the record does not show (and he has specifically denied) that he served in Southwest Asia during the Persian Gulf War Era.  Hence, the presumptive provisions of 38 U.S.C.A. § 1117 do not apply in this case.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the provider(s) of all post-service treatment or evaluation(s) he has received for his claimed sinus condition, records of which are not already associated with the record, and to provide any releases necessary for VA to obtain records of any private treatment or evaluation.  The RO should obtain complete records of all such treatment and evaluation from the sources identified.

2.  The RO should then arrange for the Veteran to be examined by an appropriate physician to ascertain whether or not he has sinusitis/a chronic sinus disorder, and if so its likely etiology.  The Veteran's claims file, to include this remand, must be reviewed by the examiner in conjunction with the examination, and any indicated studies should be completed.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

(a)  Does the Veteran have sinusitis/a chronic sinus disorder?   Please identify the clinical data that support or rule out such diagnosis.

(b)  If sinusitis/a chronic sinus disorder is diagnosed, please opine whether such disability is at least as likely as not (a 50 percent or better probability) related to the Veteran's service (and specifically to the complaints and findings noted in the his August 1990 service treatment records). 

The examiner must explain the rationale for all opinions.  

3n.  The RO should then review the record, and readjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

